Petition to File a Late Application for Admission to the Louisiana State Bar Association.
ORDER GRANTING PETITIONER PERMISSION TO FILE AN APPLICATION FOR ADMISSION TO THE LOUISIANA STATE BAR ASSOCIATION
I.
Petitioner in the above captioned matter has applied to this Court for permission to file late to take the July, 1984 Louisiana State Bar Examination.
II.
This court grants permission to the petitioner to file his application immediately with the Louisiana State Bar Association.
BLANCHE, J., dissents from the order.